Title: Jeremiah Yancey (for Charles Yancey) to Thomas Jefferson, 30 August 1814
From: Yancey, Charles,Yancey, Jeremiah
To: Jefferson, Thomas


          Sir  Hopefull Mills Albemarle 30th Aug: 14.
          The express of the name of Rody was here this morning, and said that he, promised capt Samul Samuel Carr, to leave his horse at this place, provided that he could get another here, he made all the exertions that was in his power, but could not succeed consequently he rode capt carrs horse, on to charlottesville, where he said he intended to leave him, I am with due respect yours &c.
          
            
              Jeremiah Yancey Jr
            
            
              agent for
            
            
              C yancey
            
          
        